Order filed March 17, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00973-CV
                                    ____________

               KATHY BACY AND AKILAH BACY, Appellants

                                          V.

 NATIONAL COLLIEGATE TRUST, AS OF NATIONAL COLLIEGATE
                      TRUST, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1055319

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the County Civil Court at Law No. 4 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On February 23, 2016, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM